DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  
In claim 10, line 2, substitute “surfaced” with --surfaces-- after “opposing sidewall.”
In claim 13, line 1, substitute “claim 8” with --claim 12-- (changing dependency since “the interlayer dielectric layer” in claim 13 is introduced in claim 12 for the first time).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US Pub. 2011/0284935).
Yamada discloses [Re claim 1] a device comprising: a gate stack (101, 102, 130) disposed over a substrate 100 (page 2, paragraphs 22 and 23; see fig. 1A), the gate stack including a gate dielectric layer (101, 130) (page 2, paragraphs 22 and 23) and a gate electrode layer 102 (page 2, paragraph 22), the gate dielectric layer having a sidewall 130 and a top surface (see fig. 2F), the top surface facing away from the substrate 100 (see fig. 2F); a first sidewall spacer 104 (page 2, paragraph 25) disposed along and interfacing with the sidewall of the gate dielectric layer 130 (see fig. 2F), the first sidewall spacer 104 having a top surface facing away from the substrate 100 (see fig. 2F); and a second sidewall spacer 108a (page 2, paragraphs 29 and 30) disposed along an interfacing with a sidewall (sidewall of upper portion) of the gate electrode layer 102, the top surface of the first sidewall spacer 104 and the top surface of the gate dielectric layer 130 (see fig. 2F).
Yamada discloses [Re claim 2] wherein the second sidewall spacer 108a has a bottom surface interfacing with the top surface of the first sidewall spacer 104 and the top surface of the gate dielectric layer 130 (see fig. 2F), the bottom surface being wider than either of the top surface of the first sidewall spacer or the top surface of the gate dielectric layer (pages 2-3, paragraph 31; see fig. 2F).
Yamada discloses [Re claim 3] wherein the second sidewall spacer 108a has a first portion (top portion) having a first width (see fig. 2F) and a second portion (bottom portion) having a second width (see fig. 2F) that is less than the first width (the top portion of the second sidewall spacer is larger than the bottom portion of the second sidewall spacer because the gate electrode 102 has a tapered shape, see fig. 1E).
Yamada discloses [Re claim 4] wherein the second portion (bottom portion) of the second sidewall spacer 108a is closer to the first sidewall spacer 104 than the first portion (top portion) of the second sidewall spacer 108a (see fig. 2F).
Yamada discloses [Re claim 5] wherein the gate electrode layer 102 includes a first portion (bottom portion) having a first width (see fig. 2F) and a second portion (top portion) having a second width that is less than the first width (see fig. 2F).
Yamada discloses [Re claim 6] wherein the second portion (top portion) of the gate electrode layer 102 is further away from the substrate 100 than the first portion (bottom portion) of the gate electrode layer 102 (see fig. 2F).
Yamada discloses [Re claim 7] wherein the second sidewall spacer has a funnel-shaped cross-sectional profile (the top portion of the second sidewall spacer is larger than the bottom portion of the second sidewall spacer because the gate electrode 102 has a tapered shape; see fig. 1E; therefore, the second sidewall spacer has a funnel-shaped cross-sectional profile).
Yamada discloses [Re claim 8] a device comprising: a gate stack (101, 102, 130) disposed over a substrate 100 (page 2, paragraphs 22 and 23; see fig. 1A), the gate stack including a u-shaped gate dielectric layer (101, 130) (page 2, paragraphs 22 and 
Yamada discloses [Re claim 9] wherein the second sidewall spacer 108a has opposing sidewall surfaces and a top and a bottom surface extending between the opposing sidewall surfaces (see fig. 2F), wherein the top surface is longer than the bottom surface (the top surface of the second sidewall spacer is larger than the bottom surface of the second sidewall spacer because the gate electrode 102 has a tapered shape, see fig. 1E).
Yamada discloses [Re claim 10] wherein the gate electrode layer 102 has opposing sidewall surfaces that are non-parallel with respect to each other (see fig. 2F).
Yamada discloses [Re claim 11] wherein the second sidewall spacer 108a interfaces with the gate electrode layer 102 (see fig. 2F).
Yamada discloses [Re claim 15] wherein the first sidewall spacer 104 has a top surface facing away from the substrate 100 (see fig. 2F) and the second sidewall spacer 108a covers the top surface the first sidewall spacer 104 (see fig. 2F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada.
[Re claim 14] Yamada fails to disclose explicitly wherein a width of a top surface of the second sidewall spacer 108a is about 1.5 times to about 2 times a width of a bottom surface of the second sidewall spacer 108a.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a sidewall spacer with certain dimension because it would have been to obtain desired structure and characteristics of the sidewall spacer in order to reduce the increase in the leak current or the increase in the contact resistance (Yamada; page 1, paragraph 10).
   
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 recites further comprising an interlayer dielectric layer disposed on the substrate, the interlayer dielectric layer having a top surface that is substantially coplanar with a top surface of the gate electrode layer.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 13 depends from claim 12, so it is objected for the same reason.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 recites recessing the interlayer dielectric layer such that a top surface of the interlayer dielectric layer is below a top surface of the gate structure; removing portions of the recessed interlayer dielectric layer, the first sidewall spacer, the gate dielectric layer and the gate electrode layer to form a trench; and forming a second sidewall spacer in the trench that interfaces with remaining portions of the recessed interlayer dielectric layer, the first sidewall spacer, the gate dielectric layer and the gate electrode layer.

Claims 17-20 depend from claim 16, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 3, 2021